DETAILED ACTION
Response to Arguments
Applicant argues that a person of ordinary skill in the art would not attempt to combine
the relied upon teachings of Tkalcevic with the teachings of Matsuo, because doing so would render the circuit in Matsuo inoperable for its intended purpose. See pg. 9 of Applicant’s Remarks submitted on 01/07/2022 (stating “a person of ordinary skill in the art would not attempt to combine the relied upon teachings of Tkalcevic with the teachings of Matsuo. Combining the relied upon teachings of Tkalcevic with the teachings of Matsuo would render the circuit in Matsuo inoperable for its intended purpose”).  In support of Applicant’s argument, Applicant solely points to Matsuo as to why the combination of Matsuo in view of Tkalcevic would not be combinable. See pg. 9 of Applicant’s Remarks submitted on 01/07/2022 (stating that “[t]he circuit in Fig. 9 of Matsuo clearly would not work for its intended purpose if the VGA 911 and the multiplier 914 were omitted from the circuit or bypassed, so that the output of the downconverter 979 were directly coupled to the input of the integration module 960”).  
Examiner respectfully disagrees. As a preliminary matter, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (emphasis added); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, as it pertains to Applicant’s inoperability argument in Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court stated “[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’” (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006)(emphasis added). 
In this case both Matsuo and Tkalcevic deal with detecting and examining electromagnetic signals. See Tkalcevic, col.1, lines 5-10 (stating that “[t]he present invention relates to systems for determining the direction of origin of an electromagnetic signal”); See also Matsuo, col. 1, lines 5-10 (stating that “[t]he present invention relates generally to the field of radar sensors and more particularly to high speed high resolution wide range and low power analog correlators and radar sensors that incorporate the same”). As stated on page 7 of the Non-Final Office Action submitted on 10/13/2021, Matsuo, column 21 lines 20-26 and figure 9 teach Applicant’s recited claim limitation of a first mixer having a first input coupled to the receive antenna and having a second input coupled to a first local oscillator signal. Namely, Matsuo states in relation to figure 9 (which has been reproduced below) the following: 
As a result of the reflections, one or more reflected PCR signals propagate back to, and eventually are received by the receiving antenna 954.The RF demodulator 944 demodulates the reflected PCR signals for extracting one or more reflected PCR pulses. The RF demodulator 944 includes a reception amplifier 977 and a downconverter 979, and it may share the local generator 971 with the RF modulator 942 (emphasis added). 

    PNG
    media_image1.png
    679
    995
    media_image1.png
    Greyscale

 Tkalcevic, column 3 lines 5-15 and figure 1 teach Applicant’s recited claim limitation of a first data buffer coupled with no intervening circuit component to an output of the first mixer to capture values of the output of the first mixer as a multi-bit binary input data value corresponding 
to the second wireless signal. Namely, Tkalcevic states in relation to figure 1 (which has been reproduced below) the following:
 Downconverter board 20 translates the signals into baseband signals and provides them to a digital signal processing (DSP) board 22. DSP board 22 performs the signal digitization and the fast fourier transforms (FFTs) or similar algorithms for spectrum calculation under the direction of a computer board 24 (emphasis added). 


    PNG
    media_image2.png
    547
    1090
    media_image2.png
    Greyscale







Unlike Applicant’s assertion made in the first paragraph of page 9 of the Remarks submitted on 01/07/2022, the Non-Final Office Action submitted on 10/13/2021 did not mention anywhere the modification of directly coupling Matsuo’s downconverter 979 of figure 9 to Matsuo’s integration module 960 of figure 9. Rather as stated above, the 103 rejection of the Non-Final Office Action submitted on 10/13/2021 relied upon Matsuo to teach the claim limitation of “a first mixer having a first input coupled to the receive antenna and having a second input coupled to a first local oscillator signal” and Tkalcevic to teach the claim a first data buffer coupled with no intervening circuit component to an output of the first mixer to capture values of the output of the first mixer as a multi-bit binary input data value corresponding  to the second wireless signal.” Accordingly, Applicant’s argument that Tkalcevic with the teachings of Matsuo would render the circuit in Matsuo inoperable for its intended purpose and Applicant’s rebuttal to the 103 rejection has been improperly asserted because Applicant has only pointed to Matsuo for arguing that the combination of Matsuo with Tkalcevic would render Matsuo inoperable.  
	Applicant argues that the alleged motivation to combine the teachings of Tkalcevic with
those of Matsuo does not withstand scrutiny. See last paragraph of pg. 9 of Applicant’s Remarks submitted on 01/07/2022 (stating that “the alleged motivation to combine the teachings of Tkalcevic with those of Matsuo does not withstand scrutiny. The Office Action is again merely
parroting language in a secondary reference to provide an alleged motivation to combine references”). 
Examiner respectfully disagrees. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (emphasis added).  In this case, page 9 of the Non-Final Office Action submitted on 10/13/2021 gives the motivation to combine the teachings of Matsuo with the teachings of Tkalcevic by stating that the motivation to do so would be to have less error and/or noise introduced by the receiver when analyzing signals for direction of origin. In support of this 
It is often desirable to determine from where a radio, data transmission or other signal is originating… Since very small variations in the signal are being measured, the two or more receivers (or receiver "channels") must be very closely matched so that errors are not introduced by the receiver itself. This requires special IF (intermediate frequency) filters that must match each other. This is expensive even for two channels, and as more channels are added, it becomes even more expensive, especially when a failed unit must be replaced. Recent advances in semiconductor technology have allowed various algorithms for calculating signal spectra to be used to process signals in the digital domain…FFT phase interferometer direction-of-arrival system could be used and could correct for phase differences between channels in the digital domain, eliminating the need for matched analog filters (emphasis added).

Matsuo on the other hand, must use a compensation mechanism when it comes to the problem of noise. As Matsuo states in column 26, lines 15-30 “[t]he discussion now turns to a compensation scheme (or compensation architecture) for received PCR signal 945. In general, the amplitude level of the received PCR signal 945 is progressively weaker towards the end of a detection cycle… [w]hen the amplitude level of the received PCR signal 945 is weak, the signal-to-noise ratio (SNR) associated with the processing of the received PCR signal 945 is typically reduced. As such, the output of the ADC 918 may be more susceptible to distortion caused by background noise. Referring again to the embodiment as shown in FIG. 9, the variable gain amplifier (VGA) 911 is used for mitigating the problem of signal attenuation and to improve the SNR at the output of the ADC 918.”(emphasis added).
By sending the signals from the downconverter directly to the digital signal processing board (DSP) for performing Fast Fourier Transforms (FFTs), Tkalcevic not only teaches reducing errors, but also that the gain control circuitry can be eliminated. As The analog to digital converters on the DSP board are used to sample receiver outputs and software determines required receiver gains which are then converted to analog form using digital-to-analog converters and fed directly to the AGC circuitry of the receiver. This direct gain control eliminates the need for receiver automatic gain control circuitry.” (emphasis added). Accordingly, Applicant’s argument of a lack of motivation to combine the teachings of Tkalcevic with those of Matsuo along with Applicant’s argument of inoperability have been rebutted. 
	Applicant traverses the rejection of independent claim 25, at least because the teachings of Humphries and Bankman are not reasonably combinable. See pgs. 9-10 of Applicant’s Remarks submitted on 01/07/2022 (stating “[t]he hardware correlator neuron in Bankman, cited and relied upon by the Examiner, could not be substituted for the purely software based correlator in the software system of Humphries, nor would doing so would improve the energy efficiency of the software system of Humphries as the Office alleges. Indeed, if anything, adding hardware circuitry to the system of Humphries would degrade the energy efficiency of the system in Humphries, at least because it would consume more
power”).
	Examiner respectfully disagrees. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (emphasis added). In this case, page 28 of the Non-Final Office Action submitted on 10/13/2021 gives the motivation to combine the teachings of Humphries with the teachings of Bankman by stating that the motivation to do so would be to have a convolution neuron that is energy efficient. In support of this motivation, the Non-Final Office Action submitted on 10/13/2021 stated the following passage from Bankman in regards to figure 8 (which has been reproduced below): 
The dedicated hardware neuron of this design must compute its output z according to the expression in (2). Because the binary CNN can tolerate a certain number of erroneous neuron outputs without misclassifying the input image, an opportunity exists to improve energy efficiency by computing z with an internally analog, externally digital SC neuron. Bankman, pg. 163 (emphasis added). 



    PNG
    media_image3.png
    620
    1388
    media_image3.png
    Greyscale
	

Furthermore, Bankman states on page 170 in the conclusion section that “[t]he CMOS-inspired binary CNN topology…reduces weight memory from 1.67 MB to 261.5 kB and minimizes path loading at the interface between memory and compute… the SC neuron array operates at 12.9× lower energy than the synthesized digital neuron array… leading to an overall energy savings of 4×.” (emphasis added). 
While it is true that Humphries does teach that the correlator is software based, Humphries also describes that system implements a custom Field Programmable Gate Array (FPGA) to compensate for the software based system.  As Humphries states on page 1, right-column, “[s]oftware radio performance can be limited by the ability of the host computer to stream and process samples. The typical mode of operation continuously streams data from the SDR to a host computer. While narrowband applications introduce little overhead for the streaming bus, high bandwidth applications, such as this experiment with wideband SAW sensors, may be difficult with the amount of bandwidth needed. Slower processing speed, for example, will introduce a maximum limit on the amount of data (sample rate) that can be streamed from the USRP in real-time.” Thus, in order to overcome these limitations, Humphries states on page 2, left-column that “modifications were made to the stock FPGA design to implement custom functionality… [t]his section details the modification made to the FPGA to maximize the system bandwidth, synchronize the transmit and receive chains, and improve received data integrity (eliminate dropped samples over USB due to the real-time streaming bottleneck)… Transmit sample streaming between the USRP and host computer has been eliminated by implementing an interrogation signal generator on the FPGA. This greatly reduces the host computer processing overhead….” (emphasis added).1
Accordingly, one of ordinary skill in the art would be motivated to replace Humphries software based correlator with Bankman’s hardware based correlator to have a convolution neuron that is energy efficient. Thus, reducing the host computing processing overhead. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is a computational engine for processing in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,576,116 (“Matsuo”) in view of US 5,056,051(“Tkalcevic”) and in view of  Bankman, Daniel, et al. "An Always-On 3.8                         
                            μ
                        
                    J/86% CIFAR-10 Mixed-Signal Binary CNN Processor With All Memory on Chip in 28-nm CMOS." IEEE Journal of Solid-State Circuits 54.1 (2018)(“Bankman”) and further in view of Andri, Renzo, et al. "YodaNN: An architecture for ultralow power binary-weight CNN acceleration." IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems 37.1 (2017)(“Renzo”).
Regarding claim 1, Matsuo teaches a computational machine comprising: a transmit antenna to transmit a first wireless signal corresponding to a multi- bit binary weight value (Matsuo, col 20 lines 54-61, fig. 9,  “ The initial PCR signal 933 includes a PCR pulse having a PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     and a compressed code sequence. The compressed code sequence includes a plurality of bits, each of which can be represented by a sub-pulse that has a unit sub-pulse width                         
                            
                                
                                    T
                                
                                
                                    S
                                
                            
                        
                    . Generally, the PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     is a numeric multiple of the unit sub-pulse width                         
                            
                                
                                    T
                                
                                
                                    S
                                
                            
                        
                     such that the PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     can be expressed as                         
                            N
                            *
                            
                                
                                    T
                                
                                
                                    s
                                
                            
                        
                    , where N is the number of bits represented by the PCR pulse.” & see Matsuo col. 21, lines 10-17, fig.9(973, 933, 943, 975, 952), “As a result of such combination, the modulation mixer…converts the initial PCR signal…which can be a baseband signal, to an outbound RF signal…[t]he transmission amplifier…prepares the outbound RF modulation signal…for transmission. Particularly, the transmission amplifier…amplifies the amplitude of the outbound RF modulation signal…before it is transmitted by the transmitting antenna….” ); a receive antenna to receive a second wireless signal (Matsuo col. 21, lines 18-22, fig. 9 (943, 952, 954), “The transmitted PCR signal (i.e., the outbound RF modulation signal …transmitted by the transmitting antenna…) may be reflected by one or more targets. As a result of the reflections, one or more reflected PCR signals propagate back to, and eventually are received by the receiving antenna….”); a first mixer having a first input coupled to the receive antenna and having a second input coupled to a first local oscillator signal (Matsuo col. 21, lines 20-26, fig. 9(954, 944, 977, 979, 971) “As a result of the reflections, one or more reflected PCR signals propagate back to, and eventually are received by the receiving antenna…The RF demodulator… demodulates the reflected PCR signals for extracting one or more reflected PCR pulses. The RF demodulator… includes a reception amplifier… and a downconverter… and it may share the local generator….” Note: It is being interpreted that the downconverter represents the first mixer and the local generator represents the first local oscillator signal); a second mixer having an output coupled to the transmit antenna, the second mixer further having a first input coupled to a second local oscillator signal (Matsuo col. 21, lines 4-17, fig. 9(942, 943, 952, 971, 973, 975) “In one implementation, the RF modulator 942 may include a local signal generator 971, a modulation mixer (up-converter) 973 and a transmission amplifier 975… Particularly, the transmission amplifier 975 amplifies the amplitude of the outbound RF modulation signal 943 before it is transmitted by the transmitting antenna 952.”); and a controller coupled to provide the multi-bit binary weight value to the correlator neuron circuit(Matsuo col. 20, lines 51-57, fig. 9, At the beginning of a detection cycle, the detection controller 930 generates a detection cycle signal 935, which causes the PCR signal generator 932 to generate an initial PCR signal 933. The initial PCR signal 933 includes a PCR pulse having a PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     and a compressed code sequence. The compressed code sequence includes a plurality of bits….” & see Matsuo col. 21, lines 37-39, fig.9, “Along the replication path, the initial PCR signal 933[as generated as part of the detection cycle]  is replicated and correlated by the analog correlator module 910.”) and to a second input of the second mixer(Matsuo col. 20, lines 51-57, fig. 9, At the beginning of a detection cycle, the detection controller 930 generates a detection cycle signal 935, which causes the PCR signal generator 932 to generate an initial PCR signal 933. The initial PCR signal 933 includes a PCR pulse having a PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     and a compressed code sequence. The compressed code sequence includes a plurality of bits….” & see Matsuo col. 21 lines 7-10, “The modulation mixer 973 combines the initial PCR signal 933[as generated as part of the detection cycle]  with the local signal 972 according to one or more modulation schemes.”). 
Matsuo does not teach: a first data buffer coupled with no intervening circuit component to an output of the first mixer, to capture values of the output of the first mixer as a multi- bit binary input data value corresponding to the second wireless signal, wherein the first data buffer is a multi-bit buffer arranged to hold a multi-bit digital value in each of a plurality of clock cycles. 
a first data buffer coupled with no intervening circuit component to an output of the first mixer to capture values of the output of the first mixer as a multi-bit binary input data value corresponding to the second wireless signal (Tkalcevic, col. 3, lines 5-15, “RF switch 12 selects a particular antenna and couples it to a desired one of receiver channels 14 and 16. The receivers take the actual signals received and convert them into an intermediate frequency range and supply them to a downconverter board 20. Downconverter board 20 translates the signals into baseband signals and provides them to a digital signal processing (DSP) board 22. DSP board 22 performs the signal digitization and the fast fourier transforms (FFTs) or similar algorithms for spectrum calculation under the direction of a computer board 24 [as detailed by fig. 1].” Note: It is being interpreted that the DSP Board 22 represents the limitation of: a first data buffer, that the downconverter board 20 represents the limitation of: the first mixer, and that the downconverter board 20 providing the baseband signals to the DSP board represents the limitation of: a first data buffer coupled with no intervening circuit component to an output of the first mixer), wherein the first data buffer is a multi-bit buffer arranged to hold a multi-bit digital value in each of a plurality of clock cycles (Tkalcevic, col. 3, lines 28-35, “DSP board 22 [of fig. 1] can be a commercially available board such as the DSP 56001 system board produced by Spectrum Signal Processing, Inc. of Burnaby, British Columbia, Canada. The DSP board includes its own processor, RAM and EPROM memory, analog-to-digital converters (ADCs) with sample and hold, filters, latches, digital-to-analog converters (DACs) and other circuitry.”(Emphasis added)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo’s computational machine in view of Tkalcevic to teach: a first data buffer coupled with no intervening circuit component to  Since very small variations in the signal are being 20 measured, the two or more receivers (or receiver "channels") must be very closely matched so that errors are not introduced by the receiver itself. This requires special IF (intermediate frequency) filters that must match each other. This is expensive even for two channels, and as more channels are added, it becomes even
more expensive, especially when a failed unit must be replaced. Recent advances in semiconductor technology have allowed various algorithms for calculating signal spectra to be used to process signals in the digital domain…FFT phase interferometer direction-of-arrival system could be used and could correct for phase differences between channels in the digital domain, eliminating the need for matched analog filters.”).
Matsuo does not teach: a second data buffer to store the multi-bit binary weight value; a correlator neuron circuit including a plurality of single-bit digital dendrites, each of the single-bit digital dendrites coupled to input, at a point in time, one bit of the multi-bit binary input data value from the first data buffer and one bit of the multi-bit binary weight value from the second data buffer; the correlator neuron circuit being arranged to generate an output signal indicative of a correlation between the buffered multi-bit binary input data value and the buffered multi-bit binary weight value. 
 a second data buffer to store the multi-bit binary weight value (Bankman, pgs. 162-164 , fig.5,  “Filter SRAM banks are located on the north and south sides of the neuron array and are written once at startup. With strictly 2 × 2 × 256 filters, 256 kB of filter SRAM is required to store weights for eight CNN layers.”); a correlator neuron circuit(Bankman, pgs. 162-164, see figure 7 of the neuron array) including a plurality of single-bit digital dendrites, each of the single-bit digital dendrites coupled to input, at a point in time, one bit of the multi-bit binary input data value from the first data buffer and one bit of the multi-bit binary weight value from the second data buffer (Bankman, pgs. 162-164, see fig, 7 in which the neuron array gets input from the Input Image SRAM  and Input DEMUX and  filter weights from the North and South Filter SRAM. The input and weights are stored in clock gated latches before being inputted into switched capacitor neurons of figure 8); the correlator neuron circuit being arranged to generate an output signal indicative of a correlation between the buffered multi-bit binary input data value and the buffered multi-bit binary weight value( Bankman, pgs. 162-164, fig. 8,  “In the ideal case, the capacitors take exactly the values labeled in Fig. 8, and the expression in (4) reduces to:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                            (
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                            )
                        
                     where                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     is the binary weight value,                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is the binary input data value, b is bias term,                        
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                        
                     is the capacitive ratio,  and the output                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                        
                     represents a convolution operation). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo computational machine in view of Bankman to teach: a second data buffer to store the multi-bit binary weight value; a correlator neuron circuit including a plurality of single-bit digital dendrites, each of the single-bit digital dendrites coupled to input, at a point in time, one bit of the multi-bit binary input data value z according to the expression in (2). Because the binary CNN can tolerate a certain number of erroneous neuron outputs without misclassifying the input image, an opportunity exists to improve energy efficiency by computing z with an internally analog, externally digital SC neuron.”). 
Matsuo also does not teach:  the controller further being arranged to control one or both of the first data buffer and the second data buffer to cause a shifting, relative to each other, of the multi-bit binary input data value and the multi-bit binary weight value.
However Renzo teaches the controller further being arranged to control one or both of the first data buffer and the second data buffer (Renzo, pg. 53, sub-sec. C Latch-Based SCM, fig., 7, “A predecoding logic, driven by the controller of the convolutional accelerator addresses the proper bank of the array, generating the local write and read enable signals, the related address fields, and propagating the input pixels to the banks and the current pixels to the SoP unit.”) to cause a shifting, relative to each other, of the multi-bit binary input data value and the multi-bit binary weight value(Renzo, pg. 52, fig., 5,  sub-sec. A Dataflow, “The [weight] filters are circularly right shifted to be aligned to the correct columns [of the input data].”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ’s Matsuo’s computational machine in . The motivation to do so would be to store arithmetic operands closer to the sum of product computations to make the CNN network more energy efficient (Renzo, pg.48, sec. I Introduction, “Among CNN ASIC implementations, the precision of arithmetic operands plays a crucial role in energy efficiency… by enabling the replacement of multipliers with much simpler complement operations and multiplexers, and by drastically reducing weight storage requirements... the energy efficiency of the digital core of the accelerator [improved] by 5.1×, and the throughput by 1.3×, with respect to a baseline architecture based on 12-bit MAC units operating at a nominal supply voltage of 1.2V.”).
Regarding claim 2, Matsuo in view of Tkalcevic and in view of Bankman and further in view of Renzo teaches the computational machine of claim 1, wherein the correlator neuron circuit is further arranged to generate a plurality of summation signals based on outputs of the plurality of single- bit digital dendrites(Bankman, pgs. 162-164, see fig.8 in which the switched capacitor neuron performs wide vector summation via charge redistribution), and to generate the output signal based on a comparison of the plurality of summation signals (Bankman, pgs. 162-164, see fig.8 in which the capacitors’ drivers are  coupled to a dynamic double-tail comparator that computes the following output under ideal operation:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                            (
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                            )
                        
                     ).
Regarding claim 3, Matsuo in view of Tkalcevic and in view of Bankman  and further in view of Renzo teaches the computational machine of claim 1 and 2, wherein each of the plurality of summation signals is an analog summation signal (Bankman, pgs. 162-164, see 
Regarding claim 4, Matsuo in view of Tkalcevic and in view of Bankman  and further in view of Renzo teaches the computational machine of claim 1 and 2, wherein the correlator neuron circuit further is coupled to receive a multi-bit binary threshold (Bankman, pgs. 162-164, see fig.8 in which the element threshold is shown taking sign and  magnitude bits) from the controller (Renzo, pg. 55, “[W]e developed a testbench [i.e., the controller of the convolutional accelerator], which generates the control signals of the chip, reads the filters and the input images from a raw file, and streams the data to the chip [registers].”) and is arranged to generate the plurality of summation signals based also on the multi-bit binary threshold(Bankman, pgs. 162-164, see fig.8 in which the threshold section has its capacitor drivers coupled to the  dynamic double-tail comparator that helps compute the following output under ideal operation:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                            (
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                            )
                        
                    ).
Regarding claim 5, Matsuo in view of Tkalcevic and in view of Bankman  and further in view of Renzo teaches the computational machine of claim 1, wherein the first data buffer comprises a first shift register (Renzo pg. 53, sub-sec. Latch-Based SCM, fig. 7, “To reduce the area overhead of the SCMs and improve routability we propose a multibanked implementation, where the image memory consists of a latch array organized in 6×8 blocks of 128 rows of 12-bit values, as described in Fig. 7.” Note: the multi-banked SCM of figure 7 is being interpreted as the first shift register).
Regarding claim 6, Matsuo in view of Tkalcevic and in view of Bankman  and further in view of Renzo teaches the computational machine of claim 1, wherein the second data buffer comprises a second shift register (Renzo, pg. 51, sec. III. Architecture, fig., 3 element FilterBank, “The filter bank is a shift register which contains the binary filter weights….”).
Regarding claim 13, Matsuo in view of Tkalcevic and in view of Bankman  and further in view of Renzo teaches the computational machine of claim 1, further comprising at least one of a Fast Fourier Transform (FFT) engine or a pattern matching engine (Bankman, pg. 166, “Fig. 14 shows a histogram of classification accuracy … [of] the 10 000 image CIFAR-10 test set…The mean classification accuracy is 86.05%, the same as observed in a perfect digital model of the binary CNN described in Table I.” Note: the classification output on the CIFAR-10 test set is being interpreted as a pattern matching engine and the algorithm calculating the mean classification accuracy is being interpreted as the computational engine).  
Regarding claim 21, Matsuo teaches a computational machine comprising: a transmit antenna to transmit a first wireless signal corresponding to a multi- bit binary weight value (Matsuo, col 20 lines 54-61, fig. 9,  “ The initial PCR signal 933 includes a PCR pulse having a PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     and a compressed code sequence. The compressed code sequence includes a plurality of bits, each of which can be represented by a sub-pulse that has a unit sub-pulse width                         
                            
                                
                                    T
                                
                                
                                    S
                                
                            
                        
                    . Generally, the PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     is a numeric multiple of the unit sub-pulse width                         
                            
                                
                                    T
                                
                                
                                    S
                                
                            
                        
                     such that the PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     can be expressed as                         
                            N
                            *
                            
                                
                                    T
                                
                                
                                    s
                                
                            
                        
                    , where N is the number of bits represented by the PCR pulse.” & see Matsuo col. 21, lines 10-17, fig.9(973, 933, 943, 975, 952), “As a result of such combination, the modulation mixer…converts the initial PCR signal…which can be a baseband signal, to an outbound RF signal…[t]he transmission amplifier…prepares the outbound RF modulation signal…for transmission. Particularly, the transmission amplifier…amplifies the amplitude of the outbound RF modulation signal…before it is transmitted by the transmitting antenna….”); a receive antenna to receive a second wireless signal (Matsuo col. 21, lines 18-(943, 952, 954), “The transmitted PCR signal (i.e., the outbound RF modulation signal …transmitted by the transmitting antenna…) may be reflected by one or more targets. As a result of the reflections, one or more reflected PCR signals propagate back to, and eventually are received by the receiving antenna….”); a first mixer having a first input coupled to the receive antenna and having a second input coupled to a local oscillator signal (Matsuo col. 21, lines 20-26, fig. 9(954, 944, 977, 979, 971) “As a result of the reflections, one or more reflected PCR signals propagate back to, and eventually are received by the receiving antenna…The RF demodulator… demodulates the reflected PCR signals for extracting one or more reflected PCR pulses. The RF demodulator… includes a reception amplifier… and a downconverter… and it may share the local generator….” Note: It is being interpreted that the downconverter represents the first mixer and the local generator represents the first local oscillator signal); and a controller coupled to provide the multi-bit binary weight value to the multi-tap digital phase comparison circuit(Matsuo col. 20, lines 51-57, fig. 9, At the beginning of a detection cycle, the detection controller 930 generates a detection cycle signal 935, which causes the PCR signal generator 932 to generate an initial PCR signal 933. The initial PCR signal 933 includes a PCR pulse having a PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     and a compressed code sequence. The compressed code sequence includes a plurality of bits….” & see Matsuo col. 21, lines 37-39, fig.9, “Along the replication path, the initial PCR signal 933[as generated as part of the detection cycle]  is replicated and correlated by the analog correlator module 910.”)wherein when in operation, an output is indicative of a correlation between the first wireless signal and the second wireless signal(Matsuo, col. 12 lines 44-54, fig. 3, “When the replicated PCR pulse 320 aligns with the received PCR pulse 310, the multiplied signal 115 conducts a predefined amount of positive charges. Since the sub-pulses of the replicated PCR pulse 320 correlate in real-time with the sub-pulses of the received PCR                         
                            
                                
                                    T
                                
                                
                                    s
                                
                            
                        
                    . Consequently, the analog correlation signal 117 is steadily increased during the PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                    , and it has an autocorrelation magnitude 330, which will exceed a predefined threshold towards the end of the PCR pulse width.” Note: It is being interpreted that the replicated PCR pulse represents the first wireless signal, the received PCR pulse represents the second wireless signal). 
Matsuo does not teach: a first data buffer coupled with no intervening circuit component to an output of the first mixer, to capture values of the output of the first mixer as a multi- bit binary input data value corresponding to the second wireless signal, wherein the first data buffer is a multi-bit buffer arranged to hold a multi-bit digital value in each of a plurality of clock cycles. 
However, Tkalcevic teaches: a first data buffer coupled with no intervening circuit component to an output of the first mixer to capture values of the output of the first mixer as a multi-bit binary input data value (Tkalcevic, col. 3, lines 5-15, “RF switch 12 selects a particular antenna and couples it to a desired one of receiver channels 14 and 16. The receivers take the actual signals received and convert them into an intermediate frequency range and supply them to a downconverter board 20. Downconverter board 20 translates the signals into baseband signals and provides them to a digital signal processing (DSP) board 22. DSP board 22 performs the signal digitization and the fast fourier transforms (FFTs) or similar algorithms for spectrum calculation under the direction of a computer board 24 [as detailed by fig. 1].” Note: It is being interpreted that the DSP Board 22 represents the limitation of: a first data buffer, that the downconverter board 20 represents the limitation of: the first mixer, and that the downconverter board 20 providing the baseband signals to the DSP board represents the limitation of: a first data buffer coupled with no intervening circuit component to an output of the first mixer), wherein the first data buffer is a multi-bit buffer arranged to hold a multi-bit digital value in each of a plurality of clock cycles (Tkalcevic, col. 3, lines 28-35, “DSP board 22 [of fig. 1] can be a commercially available board such as the DSP 56001 system board produced by Spectrum Signal Processing, Inc. of Burnaby, British Columbia, Canada. The DSP board includes its own processor, RAM and EPROM memory, analog-to-digital converters (ADCs) with sample and hold, filters, latches, digital-to-analog converters (DACs) and other circuitry.”(Emphasis added)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo’s computational machine in view of Tkalcevic to teach: a first data buffer coupled with no intervening circuit component to an output of the first mixer, to capture values of the output of the first mixer as a multi- bit binary input data value corresponding to the second wireless signal, wherein the first data buffer is a multi-bit buffer arranged to hold a multi-bit digital value in each of a plurality of clock cycles. The motivation to do so would be to have less error and/or noise introduced by the receiver when analyzing signals for direction of origin (Tkalcevic, col. 1, lines 7-37, “It is often desirable to determine from where a radio, data transmission or other signal is originating… Since very small variations in the signal are being 20 measured, the two or more receivers (or receiver "channels") must be very closely matched so that errors are not introduced by the receiver itself. This requires special IF (intermediate frequency) filters that must match each other. This is expensive even for two channels, and as more channels are added, it becomes even
more expensive, especially when a failed unit must be replaced. Recent advances in semiconductor technology have allowed various algorithms for calculating signal spectra to be used to process signals in the digital domain…FFT phase interferometer direction-of-
Matsuo does not teach: a second data buffer to store the multi-bit binary weight value; a multi-tap digital phase comparison circuit including a plurality of digital taps, each of the single-bit digital dendrites coupled to input, at a point in time, one bit of the multi-bit binary input data value from the first data buffer and one bit of the multi-bit binary weight value from the second data buffer; the correlator neuron circuit being arranged to generate an output signal indicative of a correlation between the buffered multi-bit binary input data value and the buffered multi-bit binary weight value; of the multi-tap digital phase comparison circuit. 
However Bankman teaches: a second data buffer to store the multi-bit binary weight value (Bankman, pgs. 162-164 , fig.5,  “Filter SRAM banks are located on the north and south sides of the neuron array and are written once at startup. With strictly 2 × 2 × 256 filters, 256 kB of filter SRAM is required to store weights for eight CNN layers.”); a multi-tap digital phase comparison circuit including a plurality of digital taps, each tap of the plurality of digital taps being coupled to input, at a point in time, one bit of the multi-bit binary input data value from the first data buffer and one bit of the multi-bit binary weight value from the second data buffer (Bankman, pgs. 162-164, see fig, 7 in which the neuron array gets input from the Input Image SRAM  and Input DEMUX and  filter weights from the North and South Filter SRAM. The input and weights are stored in clock gated latches before being inputted into switched capacitor neurons of figure 8);of the multi-tap digital phase comparison circuit(Bankman, pg. 163, see fig. 8 in which the switched capacitor neuron array is shown, where the digital xnor gates line transfer the digital bits to the analog portion of the of the comparator device) 
 a multi-tap digital phase comparison circuit including a plurality of digital taps, each tap of the plurality of digital taps being coupled to input, at a point in time, one bit of the multi-bit binary input data value from the first data buffer and one bit of the multi-bit binary weight value from the second data buffer; of the multi-tap digital phase comparison circuit. The motivation to do so would be to have a convolution neuron that is energy efficient (Bankman, pg., 163, sec. III Switched-Capacitor Neuron Array, “The dedicated hardware neuron of this design must compute its output z according to the expression in (2). Because the binary CNN can tolerate a certain number of erroneous neuron outputs without misclassifying the input image, an opportunity exists to improve energy efficiency by computing z with an internally analog, externally digital SC neuron.”). 
Matsuo also does not teach: the controller further being arranged to control one or both of the first data buffer and the second data buffer to cause a shifting, relative to each other, of the multi-bit binary input data value and the multi-bit binary weight value.
However Renzo teaches the controller further being arranged to control one or both of the first data buffer and the second data buffer (Renzo, pg. 53, sub-sec. C Latch-Based SCM, fig., 7, “A predecoding logic, driven by the controller of the convolutional accelerator addresses the proper bank of the array, generating the local write and read enable signals, the related address fields, and propagating the input pixels to the banks and the current pixels to the SoP unit.”) to cause a shifting, relative to each other, of the multi-bit binary input data value and the multi-bit binary weight value(Renzo, pg. 52, fig., 5,  sub-sec. A Dataflow, “The 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ’s Matsuo’s computational machine in view of Renzo to teach the controller further being arranged to control one or both of the first data buffer and the second data buffer to cause a shifting, relative to each other, of the multi-bit binary input data value and the multi-bit binary weight value. The motivation to do so would be to store arithmetic operands closer to the sum of product computations to make the CNN network more energy efficient (Renzo, pg.48, sec. I Introduction, “Among CNN ASIC implementations, the precision of arithmetic operands plays a crucial role in energy efficiency… by enabling the replacement of multipliers with much simpler complement operations and multiplexers, and by drastically reducing weight storage requirements... the energy efficiency of the digital core of the accelerator [improved] by 5.1×, and the throughput by 1.3×, with respect to a baseline architecture based on 12-bit MAC units operating at a nominal supply voltage of 1.2V.”).
Regarding claim 22, Matsuo in view of Tkalcevic and in view of Bankman  and further in view of Renzo teaches the computational machine of claim 21, wherein the multi-tap digital phase comparison circuit comprises a correlator neuron circuit including a plurality of single-bit digital dendrites, each of the single-bit digital dendrites coupled to input, at a point in time, one bit of the multi-bit binary input data value from the first data buffer and one bit of the multi-bit binary weight value from the second data buffer (Bankman, pgs. 162-164, see fig, 7 in which the neuron array gets input from the Input Image SRAM  and Input DEMUX and  filter weights from the North and South Filter SRAM. The input and weights are stored in clock , the correlator neuron circuit being arranged to generate an output signal indicative of a correlation between the buffered multi-bit binary input data value and the buffered multi-bit binary weight value( Bankman, pgs. 162-164, fig. 8,  “In the ideal case, the capacitors take exactly the values labeled in Fig. 8, and the expression in (4) reduces to:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                            (
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                            )
                        
                     where                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     is the binary weight value,                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is the binary input data value, b is bias term,                        
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                        
                     is the capacitive ratio,  and the output                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                        
                     represents a convolution operation).
Regarding claim 23, Matsuo in view of Tkalcevic and in view of Bankman and further in view of Renzo teaches the computational machine of claim 21, further comprising a second mixer(Matsuo col. 21, lines 4-17, fig. 9(942, 943, 952, 971, 973, 975) “In one implementation, the RF modulator 942 may include a local signal generator 971, a modulation mixer (up-converter) 973 and a transmission amplifier 975… Particularly, the transmission amplifier 975 amplifies the amplitude of the outbound RF modulation signal 943 before it is transmitted by the transmitting antenna 952.”); wherein the controller is further coupled to provide the multi-bit binary weight value to a first input of the second mixer(Matsuo col. 20, lines 51-57, fig. 9, At the beginning of a detection cycle, the detection controller 930 generates a detection cycle signal 935, which causes the PCR signal generator 932 to generate an initial PCR signal 933. The initial PCR signal 933 includes a PCR pulse having a PCR pulse width                         
                            
                                
                                    T
                                
                                
                                    p
                                
                            
                        
                     and a compressed code sequence. The compressed code sequence includes a plurality of bits….” & see Matsuo col. 21 lines 7-10, “The modulation mixer 973 combines the initial PCR signal 933 [as generated as part of the detection cycle] with the local signal 972 according to one or more modulation schemes.”).
 of Tkalcevic and in view of Bankman  and further in view of Renzo teaches the computational machine of claim 22, wherein a second input of the second mixer is coupled to a second local oscillator signal (Matsuo col. 21, lines 4-17, fig. 9(942, 943, 952, 971, 973, 975) “In one implementation, the RF modulator 942 may include a local signal generator 971, a modulation mixer (up-converter) 973 and a transmission amplifier 975… Particularly, the transmission amplifier 975 amplifies the amplitude of the outbound RF modulation signal 943 before it is transmitted by the transmitting antenna 952.”).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,576,116 (“Matsuo”) in view of US 5,056,051(“Tkalcevic”)  and in view of  Bankman, Daniel, et al. "An Always-On 3.8                         
                            μ
                        
                    J/86% CIFAR-10 Mixed-Signal Binary CNN Processor With All Memory on Chip in 28-nm CMOS." IEEE Journal of Solid-State Circuits 54.1 (2018)(“Bankman”)  and in view of Andri, Renzo, et al. "YodaNN: An architecture for ultralow power binary-weight CNN acceleration." IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems 37.1 (2017)(“Renzo”) and further in view of Hendry, David C., et al., "IP core implementation of a self-organizing neural network." IEEE Transactions on Neural Networks 14.5 (2003)(“Hendry”).
Regarding claim 7, Matsuo in view of Tkalcevic and in view of Bankman  and further in view of Renzo teaches the computational machine of claim 1 wherein and to provide data indicative of the output signal to a computational engine for processing (Bankman, pg. 166, “Fig. 14 shows a histogram of classification accuracy … [of] the 10 000 image CIFAR-10 test set…The mean classification accuracy is 86.05%, the same as observed in a perfect digital model of the binary CNN described in Table I.” Note: the classification output on the CIFAR-10 test set is being interpreted as providing data indicative of the output signal and the algorithm for 
Matsuo in view of Tkalcevic and in view of Bankman and further in view of Renzo does not teach: the controller is further coupled to receive the output signal from the correlator neuron circuit. 
However, Hendry teaches the controller is further coupled to receive the output signal from the correlator neuron circuit (Hendry, pg. 1091-92, sec. V Array Controller, fig.7 elements Data, Classified Results, The controller provides the interface between the host processor and the neural array[i.e., the correlator neuron circuit]….”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo’s computational machine in view of Tkalcevic and in view of Bankman and in view of Renzo and further in view of Hendry to teach the controller is further coupled to receive the output signal from the correlator neuron circuit.  The motivation to do so would be provide an interface in which a user’s host computer can communicate with the correlator neuron circuity pertaining to program flow(Hendry, pg. 1091-92, sec. V Array Controller, fig. 7, “All program flow control and top-level algorithm functionality is provided by the array controller… [t]he AC firmware contains a number of routines which the host processor may initiate. In addition to the training and classification functionality, [the AC firmware]…allow[s] neural array initialization and off-load as well as setting up of processing options….”).
Regarding claim 8, Matsuo in view of Tkalcevic and in view of Bankman  and in view of Renzo and further in view of Hendry teaches the computational machine of claim 7, wherein the controller is further coupled to receive a result from the computational engine (Hendry, pg. 1091-92, sec. V Array Controller, fig.7, “The interface to the array-controller allows the AC firmware (program and data) to be loaded into [the] array controller [into] dual-ported program and data memories[from the computational engine].”) and to cause the result to be provided to a user device for providing output data to a user (Hendry, pg. 1091-92, sec. V Array Controller, fig.7,  The controller provides the interface between the host processor[i.e., user device] and the neural array ….”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,576,116 (“Matsuo”) in view of US 5,056,051(“Tkalcevic”) and in view of Bankman, Daniel, et al. "An Always-On 3.8                         
                            μ
                        
                    J/86% CIFAR-10 Mixed-Signal Binary CNN Processor With All Memory on Chip in 28-nm CMOS." IEEE Journal of Solid-State Circuits 54.1 (2018)(“Bankman”) and in view of Andri, Renzo, et al. "YodaNN: An architecture for ultralow power binary-weight CNN acceleration." IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems 37.1 (2017)(“Renzo”) and further in view of Klilou, Abdessamad, et al. "Real-time parallel implementation of Pulse-Doppler radar signal processing chain on a massively parallel machine based on multi-core DSP and Serial RapidIO interconnect." EURASIP Journal on Advances in Signal Processing (2014)(“Klilou”). 
Regarding claim 14, Matsuo in view of Tkalcevic and in view of Bankman  and in view of Renzo teaches the computational machine of claim 1, but they do not teach further comprising at least one of a pulse Doppler engine or a Constant False-Alarm Rate (CFAR) engine. 
However, Klilou does teach further comprising at least one of a pulse Doppler engine or a Constant False-Alarm Rate (CFAR) engine( Klilou, pg.,3, sub-sec. 3.3 Post-processing, “The goal of post-processing is to take decision and detect targets. The post-.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo’s computational machine in view of Tkalcevic and in view of Bankman and in view of Renzo and further in view of Klilou to teach further comprising at least one of a pulse Doppler engine or a Constant False-Alarm Rate (CFAR) engine. The motivation to do so would be to build a radar system that that is able to implement the algorithms/processing steps for pulse-Doppler radar (Klilou, pg. 3, fig. 1, sub-sec. 3.1 Introduction, “The signal processing chain of Pulse-Doppler radar consists of two successive processing stages…The first is the coherent processing, which has as goal to maximize the signal-to-noise ratio (SNR) by focusing on the energy. The second is the post-processing which has as goal to detect and recognize targets.”). 
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. "Interrogation of orthogonal frequency coded SAW sensors using the USRP." 2015 Joint Conference of the IEEE International Frequency Control Symposium & the European Frequency and Time Forum. IEEE (2015)(“Humphries”) in view of  Bankman, Daniel, et al. "An Always-On 3.8                         
                            μ
                        
                    J/86% CIFAR-10 Mixed-Signal Binary CNN Processor With All Memory on Chip in 28-nm CMOS." IEEE Journal of Solid-State Circuits 54.1 (2018)(“Bankman”)and in view of Andri, Renzo, et al. "YodaNN: An architecture for ultralow power binary-weight CNN acceleration." IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems 37.1 (2017)(“Renzo”).
Regarding claim 25, Humphries teaches a computational machine comprising: a programmable logic circuit device including data input interface, a data parser and serializer to receive an input data stream from the data input interface and to output a parsed and serialized data stream and a controller, and a host interface(Humphries, pgs. 2-3, sec. III FPGA MODIFICATIONS, fig. 1, fig. 3, fig. 5, Table II,  As fig. 1 shows, a Xilinx Spartan 6-XC6SLX75 FPGA is used to implement the Receive and Transmit Chain modules. Also implemented is a DDR module which parses and serializes the data and outputs the serialized data to the AD9361 analog device. Additionally two controllers are implemented as finite state machines, one for the Interrogation Signal Generator module and the other for the receiver state machine module. The Sample Packet Framing module outputs the data to the host PC Note: It is being interpreted that Xilinx Spartan 6-XC6SLX75 FPGA represents programmable logic circuit device, the Receive and Transmit Chain represents the data input interface, the DDR module represents the data parser and serializer that outputs a parsed serialized data stream, the two finite state machines for the transceiver and receiver represents a controller and the host Pc represents the host interface) through which to output a correlation result to a host device(Humphries, pg. 4, sec. IV. HOST SOFTWARE & POST PROCESSING, fig. 7(Matched Filter Correlator), “The interface between the USRP and host computer is made using the USRP Hardware Drivers (UHD)… [t]he received data is stored in a memory vector (VECTOR SINK block) that can be accessed by the correlation functions… [t]he received sensor signal is correlated with each matched filter. The matched filter which yields the maximum correlation peaks corresponds to the temperature of the current sensor being processed.”); a first data buffer coupled to an output of the data parser and serializer, to capture values of the parsed and serialized data stream as a multi-bit binary input data value corresponding to the input data stream(Humphries, pgs. 2-3, sec. III FPGA MODIFICATIONS, fig. 1, fig. 3, fig. 5, Table II,  As fig. 1 shows, a Xilinx Spartan 6-XC6SLX75 FPGA is used to implement the Receive and Transmit Chain modules. The Note: It is being interpreted that the Block RAM  module represents the first data buffer and the buffered sample that are received from the AD9361 analog device represents the multi-bit binary input data value corresponding to the input data stream.). 
Humphries does not teach: a second data buffer to store the multi-bit binary weight value; a correlator neuron circuit including a plurality of single-bit digital dendrites, each of the single-bit digital dendrites coupled to input, at a point in time, one bit of the multi-bit binary input data value from the first data buffer and one bit of the multi-bit binary weight value from the second data buffer; the correlator neuron circuit being arranged to generate an output signal indicative of a correlation between the input data stream and the multi-bit binary weight value. 
However Bankman teaches: a second data buffer to store the multi-bit binary weight value (Bankman, pgs. 162-164 , fig.5,  “Filter SRAM banks are located on the north and south sides of the neuron array and are written once at startup. With strictly 2 × 2 × 256 filters, 256 kB of filter SRAM is required to store weights for eight CNN layers.”); a correlator neuron circuit including a plurality of single-bit digital dendrites, each of the single-bit digital dendrites coupled to input, at a point in time, one bit of the multi-bit binary input data value from the first data buffer and one bit of the multi-bit binary weight value from the second data buffer (Bankman, pgs. 162-164, see fig, 7 in which the neuron array gets input from the Input Image SRAM  and Input DEMUX and  filter weights from the North and South Filter SRAM. The input and weights are stored in clock gated latches before being inputted into switched capacitor neurons of figure 8); the correlator neuron circuit being arranged to generate an output signal indicative of a correlation between the input data stream and the multi-bit binary weight value( Bankman, pgs. 162-164, fig. 8,  “In the ideal case, the capacitors take exactly the values labeled in Fig. 8, and the expression in (4) reduces to:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                            (
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                            )
                        
                     where                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     is the binary weight value,                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is the binary input data value, b is bias term,                        
                             
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                        
                     is the capacitive ratio,  and the output                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                        
                     represents a convolution operation).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Humphries’ computational machine in view of Bankman to teach: a second data buffer to store the multi-bit binary weight value; a correlator neuron circuit including a plurality of single-bit digital dendrites, each of the single-bit digital dendrites coupled to input, at a point in time, one bit of the multi-bit binary input data value from the first data buffer and one bit of the multi-bit binary weight value from the second data buffer; the correlator neuron circuit being arranged to generate an output signal indicative of a correlation between the buffered multi-bit binary input data value and the buffered multi-bit binary weight value. The motivation to do so would be to have a convolution neuron that is energy efficient (Bankman, pg., 163, sec. III Switched-Capacitor Neuron Array, “The dedicated hardware neuron of this design must compute its output z according to the expression in (2). Because the binary CNN can tolerate a certain number of erroneous neuron outputs without misclassifying the input image, an opportunity exists to improve energy efficiency by computing z with an internally analog, externally digital SC neuron.”). 
Humphries also does not teach:  the controller further being arranged to control one or both of the first data buffer and the second data buffer to cause a shifting, relative to each other, of the multi-bit binary input data value and the multi-bit binary weight value; to output a multi-bit binary weight value.
the controller further being arranged to control one or both of the first data buffer and the second data buffer (Renzo, pg. 53, sub-sec. C Latch-Based SCM, fig., 7, “A predecoding logic, driven by the controller of the convolutional accelerator addresses the proper bank of the array, generating the local write and read enable signals, the related address fields, and propagating the input pixels to the banks and the current pixels to the SoP unit.”) to cause a shifting, relative to each other, of the multi-bit binary input data value and the multi-bit binary weight value(Renzo, pg. 52, fig., 5,  sub-sec. A Dataflow, “The [weight] filters are circularly right shifted to be aligned to the correct columns [of the input data].”); to output a multi-bit binary weight value(Renzo, pg. 52, fig., 5,  sub-sec. A Dataflow, “The [weight] filters are circularly right shifted to be aligned to the correct columns [of the input data].”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Humphries’ computational machine in view of Renzo to teach the controller further being arranged to control one or both of the first data buffer and the second data buffer to cause a shifting, relative to each other, of the multi-bit binary input data value and the multi-bit binary weight value; to output a multi-bit binary weight value. The motivation to do so would be to store arithmetic operands closer to the sum of product computations to make the CNN network more energy efficient (Renzo, pg.48, sec. I Introduction, “Among CNN ASIC implementations, the precision of arithmetic operands plays a crucial role in energy efficiency… by enabling the replacement of multipliers with much simpler complement operations and multiplexers, and by drastically reducing weight storage requirements... the energy efficiency of the digital core of the accelerator [improved] .1×, and the throughput by 1.3×, with respect to a baseline architecture based on 12-bit MAC units operating at a nominal supply voltage of 1.2V.”).
Regarding claim 26, Humphries in view of Bankman and in view of Renzo teaches the computational machine of claim 25 wherein the correlator neuron circuit is further arranged to: generate a plurality of analog summation signals based on outputs of the plurality of single-bit digital dendrites(Bankman, pgs. 162-164, see fig.8 in which the switched capacitor neuron performs wide vector summation via charge redistribution); and to  - 18-136210-8001.US02/ 146730773.1generate the output signal is based on a comparison of the plurality of analog summation signals (Bankman, pgs. 162-164, see fig.8 in which the threshold section has its capacitor drivers coupled to the  dynamic double-tail comparator that helps compute the following output under ideal operation:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                            (
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                            )
                        
                    ).
Regarding claim 27, Humphries in view of Bankman and in view of Renzo teaches the computational machine of claim 26, wherein the correlator neuron circuit further is coupled to receive a multi-bit binary threshold (Bankman, pgs. 162-164, see fig.8 in which the element threshold is shown taking sign and  magnitude bits) from the controller (Renzo, pg. 55, “[W]e developed a testbench [i.e., the controller of the convolutional accelerator], which generates the control signals of the chip, reads the filters and the input images from a raw file, and streams the data to the chip [registers].”) and is arranged to generate the plurality of summation signals based also on the multi-bit binary threshold(Bankman, pgs. 162-164, see fig.8 in which the threshold section has its capacitor drivers coupled to the  dynamic double-tail comparator that helps compute the following output under ideal operation:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            t
                                            d
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                        
                                        
                                            D
                                            D
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            u
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            t
                                            o
                                            t
                                        
                                    
                                
                            
                            (
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                            )
                        
                    ); the first data buffer comprises a first shift register (Renzo pg. 53, sub-sec. Latch-Based SCM, fig. 7, “To reduce the area overhead of the SCMs and improve Note: the multi-banked SCM of figure 7 is being interpreted as the first shift register) and the second data buffer comprises a second shift register (Renzo, pg. 51, sec. III. Architecture, fig., 3 element FilterBank, “The filter bank is a shift register which contains the binary filter weights….”).
Regarding claim 28, Humphries in view of Bankman and in view of Renzo teaches the computational machine of claim 27 wherein the controller is further coupled to receive the output signal from the correlator neuron circuit(Matsuo, col. 7 lines 56-58, fig.2,   “In yet another implementation, the detection controller 130 may process the output from the analog correlator 110 to determine and/or calculate the position of a target.”) and to provide data indicative of the output signal to a computational engine for processing (Bankman, pg. 166, “Fig. 14 shows a histogram of classification accuracy … [of] the 10 000 image CIFAR-10 test set…The mean classification accuracy is 86.05%, the same as observed in a perfect digital model of the binary CNN described in Table I.” Note: the classification output on the CIFAR-10 test set is being interpreted as providing data indicative of the output signal and the algorithm for calculating the mean classification accuracy is being interpreted as computation engine for processing). Accordingly, Examiner has established a prima facie case of obviousness as to claim 25. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Adam Clark Standke
Assistant Examiner
Art Unit 2129


/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Thus, unlike what Applicant states on page. 10 of the Remarks submitted on 01/07/2022, Humphries does not only “define[] a software system (aside from the sensors themselves)” but also an Analog AD9361 direct conversion transceiver and a Xilinx Spartan 6 FPGA as detailed on page 1, right-column of Humphries.